ROTHENBERG, J.
The petitioner, Donald A. Williams, filed an emergency petition for writ of habeas corpus seeking his immediate release from state prison, where he is serving several consecutive life sentences as well as consecutive thirty and fifteen-year sentences imposed after a jury trial in 2005. In response to the petition and in light of his numerous and frivolous filings following his direct appeal, this Court ordered Williams to show cause why he should not be prohibited from filing further pro se pleadings with this Court concerning his convictions and sentences stemming from lower tribunal case number 02-37491(B). After carefully considering the merits of Williams’s petition and his response to the show cause order, we deny the petition and now prohibit Williams from filing any additional pro se appeals, pleadings, motions, or petitions relating to lower tribunal case number 02-37491-B in this Court unless filed by a member of The Florida Bar in good standing.
PETITION FOR WRIT OF HABEAS CORPUS
Williams was charged with and convicted of committing armed burglary, five counts of armed robbery, armed kidnapping, two counts of aggravated battery, and possession of a firearm by a convicted felon. During the commission of each of these offenses, Williams was armed -with a firearm and wore a mask. On October 18, *9662006, this Court affirmed the judgment and sentences imposed, Williams v. State, 941 So.2d 386 (Fla. 3d DCA 2006), and on November 17, 2006, this Court issued its mandate.
In this latest petition for writ of habeas corpus, Williams alleges, as he has previously and unsuccessfully alleged, that his convictions for aggravated battery violate double jeopardy. Although we recognize that habeas corpus may be used where manifest injustice has occurred, see Adams v. State, 957 So.2d 1183, 1187 (Fla. 3d DCA 2006), no manifest injustice has occurred in the instant case. Williams was convicted and sentenced for two separate aggravated batteries committed against two separate victims during an armed robbery at a restaurant in Miami-Dade County. Pursuant to section 775.021(4), Florida Statutes (2008), a defendant may be convicted and sentenced separately and consecutively for each distinct offense committed within a single criminal episode. Thus, Williams’s argument is without merit, and we deny the petition for writ of habeas corpus.
ORDER TO SHOW CAUSE
Since this Court issued its mandate in 2006 on Williams’s direct appeal, he has filed at least thirteen postconviction petitions and appeals in this Court, which were denied, dismissed, or affirmed.1 Based on the volume of Williams’s repetitive and frivolous postconviction appearances before this Court, we issued an Order to Show Cause directing Williams to show good cause why he should not be prohibited from submitting further pro se filings with this Court concerning lower tribunal case number 02-37491(B). Having reviewed Williams’s response, filed on December 6, 2012, and his filings in this case, we conclude good cause has not been shown. Accordingly, we direct the Clerk of the Third District Court of Appeal to refuse to accept for filing in this Court any further appeals, pleading, motions, petitions, or other papers relating to Williams’s convictions and sentences in lower tribunal case number 02-37491(B) unless they are filed by a member of The Florida Bar in good standing.
Petition denied.

. Williams v. State, 98 So.3d 580 (Fla. 3d DCA 2012); Williams v. State, 97 So.3d 237 (Fla. 3d DCA 2012); Williams v. State, 75 So.3d 741 (Fla. 3d DCA 2011); Williams v. State, 75 So.3d 288 (Fla. 3d DCA 2011); Williams v. State, 50 So.3d 1150 (Fla. 3d DCA 2010); Williams v. State, 13 So.3d 483 (Fla. 3d DCA 2009); Williams v. State, 6 So.3d 618 (Fla. 3d DCA 2009); Williams v. State, 6 So.3d 618 (Fla. 3d DCA 2009); Williams v. State, 993 So.2d 533 (Fla. 3d DCA 2008); Williams v. State, 990 So.2d 1082 (Fla. 3d DCA 2008); Williams v. State, 990 So.2d 1152 (Fla. 3d DCA 2008); Williams v. State, 982 So.2d 1187 (Fla. 3d DCA 2008); Williams v. State, 967 So.2d 308 (Fla. 3d DCA 2007).